Citation Nr: 0913903	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  03-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for type 2 diabetes mellitus, to include consideration as to 
whether an extraschedular disability rating is warranted.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The Veteran's active military service extended from July 1966 
to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In March 2005 the Board rendered a decision on the veteran's 
claim.  In October 2007 the United States Court of Appeals 
for Veterans Claims (Court) took the following action.  It 
remanded, in part, the issue involving rating the Veteran's 
service-connected type 2 diabetes mellitus for additional 
development and adjudication.  In June 2008, the Board 
remanded this issue for additional development including 
retrieval of the Veteran's recent VA medical treatment 
records and a VA examination.  However, additional 
development is required.  

The issue remaining on appeal is the result of an appeal from 
the initial disability rating assigned.  Accordingly, the 
entire body of evidence is for equal consideration, and 
consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e) (2007), which generally 
requires notice and a delay in implementation of a proposed 
rating reduction.  Fenderson, 12 Vet. App. at 126.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The October 2007 Court decision remanded the issue involving 
rating the Veteran's service-connected type 2 diabetes 
mellitus for additional development and adjudication.  
Specifically, the Court ordered that the Board provide 
reasons and bases with respect to why a disability rating in 
excess of 20 percent for type 2 diabetes mellitus was not 
warranted.  The Court also ordered the Board to consider 
whether an extraschedular disability rating is warranted.  

In June 2008, the Board remanded the case with instructions 
to obtain the Veteran's VA medical treatment records for the 
period of time from December 2004 to the present.  The 
requested records of recent VA treatment records were printed 
out and associated with the claims file.  Review of these 
records indicates that the Veteran reported several 
hypoglycemic episodes, beginning in the summer of 2005, which 
required emergency medical treatment with transportation to a 
private hospital.  VA adjudicators were heretofore unaware of 
this evidence as these recent VA records were not in the 
claims file and the Veteran had not communicated information 
relating to this emergency hospital treatment to the RO or 
the Board.  A hypoglycemic reaction requiring hospitalization 
is a specifically enumerated criteria for rating diabetes 
mellitus disabilities.  See, 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  However, the evidence of record related to this 
emergency treatment is only contained in the form of the 
Veteran's telephone consultation with the VA outpatient 
clinic.  The original medical records from the private 
hospital have not been obtained.  A request for these records 
should be made.  

In view of the nature of the veteran's claim, all records of 
treatment should be obtained and associated with the claims 
folder.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  Since the claims 
file is being returned it should be updated to include VA 
treatment records compiled since October 24, 2008. See 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992). 

In September 2008, a VA Compensation and Pension examination 
of the Veteran was conducted.  Some of the information 
contained in the examination report requires clarification.  
The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide a list of private health care 
professionals and/or facilities where he 
had been treated for his service-
connected diabetes mellitus since 1999.  
Subsequently, and after securing the 
proper authorizations where necessary, 
make arrangements in order to obtain all 
the records of treatment from all the 
sources listed by the veteran which are 
not already on file.  The Board is 
particularly interested in obtaining all 
records and reports of emergency hospital 
treatment for hypoglycemic reactions at 
Woods Memorial Hospital in March 2005, 
September 2005, and October 2007.  All 
information obtained should be made part 
of the file.   

2.  Associate with the claims folder any 
VA medical records pertaining to the 
Veteran that are dated from October 24, 
2008, to the present.  

3.  Return the claims file to the examiner 
who conducted the September 2008 VA 
Compensation and Pension examination.  The 
examining physician should be requested to 
clarify the statement that "there was no 
regulation of activities secondary to 
diabetes mellitus alone."  Specifically, 
is exercise and increased activity 
recommended to help treat the diabetes 
mellitus, but limited due to the Veteran's 
nonservice connected orthopedic 
disabilities and age or does the diabetes 
mellitus require regulation of activities 
(defined for VA purposes as avoidance of 
strenuous occupational and recreational 
activities)?  If the examiner who 
conducted the September 2008 VA 
examination is not available, the claims 
file can be forwarded to another VA 
physician of appropriate expertise.  If 
the physician determines that another 
Compensation and Pension examination is 
necessary to offer the requested opinion, 
then one should be ordered.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner.  The examiner should provide 
complete rationale for all conclusions 
reached.

4.  Following the above, readjudicate 
the appellant's claim for a disability 
rating in excess of 20 percent for 
diabetes mellitus.  Specifically 
adjudicate whether referral for 
consideration of an extraschedular 
evaluation is warranted.  See 38 C.F.R. 
§ 3.321 (2007).  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued 
and the appellant and his attorney 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

